NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50016

                Plaintiff-Appellee,             D.C. No. 3:16-cr-01835-CAB

 v.
                                                MEMORANDUM*
ANTONIO GONZALEZ, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Antonio Gonzalez, Jr., appeals his bench-trial conviction for importation of

heroin, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Gonzalez contends that the district court erred in concluding that he failed to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prove the elements of a duress defense. We review mixed questions of law and

fact de novo. See United States v. Acosta-Sierra, 690 F.3d 1111, 1117 (9th Cir.

2012).

      The district court did not err in concluding that Gonzalez had failed to

establish by a preponderance of the evidence that he acted under duress. See

United States v. Solorzano-Rivera, 368 F.3d 1073, 1081 (9th Cir. 2004). The court

was entitled to question Gonzalez’s credibility. See United States v. Archdale, 229

F.3d 861, 867 (9th Cir. 2000). Moreover, the record supports the court’s

conclusion that the threat alleged by Gonzalez was insufficient to support his

duress defense. See 9th Cir. Crim. Jury Instr. 6.5 (2010) (to establish duress,

defendant must prove that threat was “present, immediate, or impending”); United

States v. Chi Tong Kuok, 671 F.3d 931, 948 (9th Cir. 2012) (a threat is

“immediate” only if it is specific; “vague and undetailed threats will not suffice”).

      AFFIRMED.




                                          2                                      17-50016